Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2020, 10/07/2022 and 10/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogawa et al. (“Ogawa”, US 20170047562 A1, disclosed in IDS).
Regarding claim 1, Ogawa teaches a battery pack (Ogawa, Title, Abstract, Fig. 1, e.g., battery module) comprising: 
a plurality of single cells each having an electrode body and a battery case housing the electrode body, and arrayed in a predetermined direction (Ogawa, Fig. 1, [0022]-[0024], e.g., the battery module 1 comprises a plurality of battery cells 500; each battery cell 500 includes a rectangular case 510; an electrode member 590 is arranged inside the case 510; the electrode member 590 is obtained, for example, by coiling a flat stack member made up of a positive layer, a negative layer and an insulating member interposed therebetween); and 
one or more spacers each disposed between two of the single cells that are adjacent to each other in the predetermined direction (Ogawa, Fig. 1, [0022], e.g., separators 700 are insulating members interposed between the adjacent battery cells 500), wherein: 
the spacer has, on at least one of surfaces facing the single cells, a convex portion that protrudes toward the single cell (Ogawa, Figs. 1 and 3-4, [0026], e.g., When the battery cell 500 is attached to the separator 700, to be mentioned below, the four concave portions 540 are fitted with the four convex portions 740 of the separator 700); 
the convex portion is in contact with the battery case of the single cell (Ogawa, Figs. 1 and 3-4, [0026], e.g., When the battery cell 500 is attached to the separator 700, to be mentioned below, the four concave portions 540 are fitted with the four convex portions 740 of the separator 700); and 
a contact portion of the battery case that is a portion in contact with the convex portion protrudes into the battery case so as to be able to stop the electrode body from moving in a direction toward the contact portion (Ogawa, Figs. 1 and 3-4, [0026], e.g., when the battery cell 500 is attached to the separator 700, to be mentioned below, the four concave portions 540 are fitted with the four convex portions 740 of the separator 700; (as shown in Figs. 1 and 3-4, a contact portion of the battery case that is a portion in contact with the convex portion (convex portions 740) protrudes into the battery case so as to be able to stop the electrode body from moving in a direction toward the contact portion)).
Regarding claim 2, Ogawa teaches wherein the contact portion is located so as to face an end portion of the electrode body (Ogawa, Figs. 1 and 3-4, [0026], e.g., when the battery cell 500 is attached to the separator 700, to be mentioned below, the four concave portions 540 are fitted with the four convex portions 740 of the separator 700; (as shown in Figs. 1 and 3-4, the contact portion is located so as to face an end portion of the electrode body)).
Regarding claim 3, Ogawa teaches wherein an electrode terminal is mounted on the battery case, and the contact portion is located so as to face an end portion of the electrode body on a side of the electrode terminal (Ogawa, Figs. 1 and 3-4, [0024], [0026], e.g., one of the side surfaces 570 is a terminal surface 571, on which two terminals 520 are provided. One of the two terminals 520 is a positive terminal, and the other terminal is a negative terminal; when the battery cell 500 is attached to the separator 700, to be mentioned below, the four concave portions 540 are fitted with the four convex portions 740 of the separator 700; (as shown in Figs. 1 and 3-4, an electrode terminal (terminal 520) is mounted on the battery case, and the contact portion is located so as to face an end portion of the electrode body on a side of the electrode terminal)).
Regarding claim 4, Ogawa teaches wherein: 
the spacer further has, on at least one of the surfaces facing the single cells, a second convex portion that protrudes toward the single cell (Ogawa, Figs. 1 and 3-4, [0026], e.g., when the battery cell 500 is attached to the separator 700, to be mentioned below, the four concave portions 540 are fitted with the four convex portions 740 of the separator 700; (as shown in Figs. 1 and 3-4, the spacer (separator 700) further has, on at least one of the surfaces facing the single cells, a second convex portion that protrudes toward the single cell)); 
a contact portion of the battery case that is a portion in contact with the second convex portion protrudes into the battery case so as to be able to stop the electrode body from moving in a direction toward the contact portion in contact with the second convex portion (Ogawa, Figs. 1 and 3-4, [0026], e.g., when the battery cell 500 is attached to the separator 700, to be mentioned below, the four concave portions 540 are fitted with the four convex portions 740 of the separator 700; (as shown in Figs. 1 and 3-4, a contact portion of the battery case that is a portion in contact with the second convex portion protrudes into the battery case so as to be able to stop the electrode body from moving in a direction toward the contact portion in contact with the second convex portion)); and 
the contact portion in contact with the second convex portion is located so as to face an end portion of the electrode body on the opposite side from the electrode terminal (Ogawa, Figs. 1 and 3-4, [0024], [0026], e.g., one of the side surfaces 570 is a terminal surface 571, on which two terminals 520 are provided. One of the two terminals 520 is a positive terminal, and the other terminal is a negative terminal; when the battery cell 500 is attached to the separator 700, to be mentioned below, the four concave portions 540 are fitted with the four convex portions 740 of the separator 700; (as shown in Figs. 1 and 3-4, the contact portion in contact with the second convex portion is located so as to face an end portion of the electrode body on the opposite side from the electrode terminal (terminal 520))).
Regarding claim 5, Ogawa teaches wherein: 
each of the spacers has a convex portion on each surface (Ogawa, Figs. 1 and 3-4, [0026], e.g., when the battery cell 500 is attached to the separator 700, to be mentioned below, the four concave portions 540 are fitted with the four convex portions 740 of the separator 700; (as shown in Figs. 1 and 3-4, each of the spacers (separator 700) has a convex portion on each surface)); and 
contact portions of the battery case of the single cell sandwiched between the spacers that are portions in contact with the convex portions protrude into the battery case and keep the electrode body in place by holding the electrode body from both sides (Ogawa, Figs. 1 and 3-4, [0026], e.g., when the battery cell 500 is attached to the separator 700, to be mentioned below, the four concave portions 540 are fitted with the four convex portions 740 of the separator 700; (as shown in Figs. 1 and 3-4, contact portions of the battery case of the single cell sandwiched between the spacers (separators 700) that are portions in contact with the convex portions protrude into the battery case and keep the electrode body in place by holding the electrode body from both sides)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on First Week: M, T, Th 8-5; Second Week: M, T 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723